The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo Supp. 1998, for sufficiency as to form of an initiative petition relating to the amendment of Section 565.020, RSMo, to eliminate the death penalty as a possible punishment for first degree murder. A copy of the initiative petition, consisting of two pages, which you submitted to this office on April 8, 1999, is attached for reference.
We conclude the petition must be rejected as to form for the following reasons:
    1. Article III, Section 50 of the Missouri Constitution requires the enacting clause on initiative petitions for statutory amendments to be: "Be it enacted by the people of the state of Missouri." The initiative petition submitted does not contain this enacting clause.
    2. Article III, Section 50 of the Missouri Constitution and Section 116.050, RSMo Supp. 1998, require the initiative petition contain the full text of the proposed measure. The initiative petition submitted contains a question describing the current statute and the intended effect of the proposed amendment to the statute but does not contain the full text of the measure.
    3. Section 116.050, RSMo Supp. 1998, requires "all matter which is to be deleted included in its proper place enclosed in brackets and all new matter shown underlined." The initiative petition submitted does not contain the matter to be deleted in brackets and any new matter underlined. As described in numbered paragraph 2 above, the initiative petition submitted contains a question describing the current statute and the intended effect of the proposed amendment to the statute. A letter from the person submitting the initiative petition to your office contains a quote of a subsection of Section 565.020, RSMo 1994, with the words apparently intended to be deleted in brackets; however, this transmittal letter is not a part of the initiative petition.
Because of our rejection of the form of the petition for the reasons stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                   JEREMIAH W. (JAY) NIXON Attorney General
Enclosure